Mr. Presiding Justice Freeman delivered the opin-. ion of the court. It is urged in behalf of plaintiff that the court erred in finding the issues for and rendering judgment in favor of the defendant, the contention being that “where premises are demised with a nuisance upon them by means of which an injury complained of is received, the landlord is liable, therefor, provided he knew of the same or his ignorance thereof is attributable to the want of reasonable diligence on his part.” In Tomle v. Hampton, 129 Ill. 379, relied upon by plaintiff’s attorneys, it is said that an exception to the general rule that the occupant and not the owner is responsible for injuries caused by failure to keep the premises in 'a proper state of repair, is “where the premises are let with a nuisance- upon them by means of which the injury complained of is received.” The question is presented, therefore, whether the absence of a railing along- the front of the platform connecting the two entrance doors to the grocery store constituted a nuisance. In Laflin & Rand Powder Co. v. Tearney, 131 Ill. 322-326, in a quotation from Heeg v. Licht, 80 N. Y. 579, it is said that any unwarrantable, unreasonable or unlawful use by a person of his own property, real or personal, to the injury of another comes within the definition of a nuisance and renders the owner or possessor liable for all damages arising from such use. There was nothing, we think, in the conditions shown in the present case that can reasonably bring it within such definition. . Plaintiff was injured by stepping- off of the platform under the mistaken impression that steps extended along its whole front, whereas in fact there were no steps leading up to it except those directly in front of the doors. In Tomle v. Hampton, supra, it is said that “if a man connects a part of his premises with a public sidewalk, he thereby invites the public to treat the part so connected as belonging to the sidewalk and cannot be heard to say that the whole is not a public way.” It is upon the existence of such conditions in that and similar cases that the liability of the landlord seems to have been rested. In the case at bar the only connection with the public sidewalk was the steps leading up to each door. • There was no invitation for the public to enter or leave the premises except by the steps. These were perfectly safe. There was nothing out of repair. There was no excavation, no latent or concealed defect nor anything insecure in the construction of the steps or platform, nothing unwarrantable, unreasonable nor unlawful. The absence of the railing was obvious. Any one using ordinary care to look before stepping could not make a mistake in the daytime such as was made in this instance by plaintiff at night. If, as there is evideuce tending to show, the accident occurred because of the absence of sufficient light in the night time to enable plaintiff to see where she was about to step, it was not the fault of the landlord. It was the occupant’s business to furnish light enough if necessary to make entrance or exit to Ms premises safe for his customers. As said in Mellen v. Morrill, 126 Mass. 545, a case where the landlord was sued under conditions not unlike those in the case before us, “the plaintiff can hold the defendant liable only upon the ground that he was guilty of negligence toward her.” In that case it was further said that if the tenant used the premises so as impliedly to invite people to visit them in the night it was his duty to make them safe by a railing or by a light or other warning. It was not the duty of the landlord. See also Ten Broeck v. Wells Fargo, 47 Fed. Rep. 690. Finding no error, the judgment of the Superior Court must be affirmed. Affirmed.